 

Case 1:21-cr-00440 Docu mens@e@ieg,, 05/25/ 1in TXSD° Page 1 of 1

 

a to this Peete eintt geen UNITED STATES DISTRICT COURT
' prohibited by court order. SOUTH ERN DISTRICT OF TEXAS
pe cee ere FILED .
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS . MAY 2.5 2028

‘BROWNSVILLE DIVISION

NATHAN OCHSNER
CLERK OF COURT:

UNITED STATES OF AMERICA 5 HER OF Cor
vs. : - § CRIMINALNO.B.94- AAD
JOSE SALINAS ag | ef

‘SEALED .
INDICTMENT

THE GRAND JURY CHARGES:
On. or about March 19, 2020, in the Southern District of Texas and within the

- jurisdiction of the Court, Defendant,

| JOSE SALINAS,

; did knowingly and intentionally open, lease; rent, use, and maintain a place, namely, a

residence located a Brownsville, Texas, for the purpose of distributing

--a_ controlled substance, . that is, approximately ° 1 kilogram (2.2 pounds) - of
methamphetamine, and approximately 1 kilogram (2.2 pounds) of cocaine, Schedule II :

controlled ‘substances.

In violation of Title 21, United States Code, Sections 856(2)(1) 85600), 856(¢) and

Title 18, United States Code, Section 2.
A TRUE BILL:

 

. FOREPERSON OF THE GRAND JURY

JENNIFER B. LOWERY
ACTING UNITED STATES ATTORNEY .

Elonn of (oe ADebivor Got

_- DAVID A. LINDENMUTH
_ Assistant United States Attorney

 
